Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered January 7, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses review of his challenges to the court’s suppression ruling, and to the procedures by which the court arrived at its determination (People v Lopez, 6 NY3d 248, 255-256 [2006]; see also People v Allen, 86 NY2d 599, 602-603 [1995]). We have considered and rejected defendant’s arguments concerning the enforceability of the waiver. Concur—Tom, J.E, Marlow, Sullivan, McGuire and Malone, JJ.